      9:20-cv-01886-BHH        Date Filed 08/02/21     Entry Number 34        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

                                                    )
 COASTAL SELECT INSURANCE                           )
 COMPANY,                                           )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 ) Civil Action No. 9:20-cv-1886-BHH
                                                    )
 DANIEL DAVID RESZKA, et al.,                       )
                                                    )
        Defendants.                                 )
                                                    )

                       ORDER OF DISMISSAL WITH PREJUDICE

       The undersigned counsel for all parties to this litigation, pursuant to Rule 41, F.R.C.P.,

have requested the dismissal of the plaintiff’s Complaint and action, to include all claims and

counterclaims that could have been brought herein, be dismissed with prejudice.

       Accordingly, it is hereby ORDERED that the plaintiff’s Complaint and action against the

defendants, including all claims and counterclaims that could have been brought, is, DISMISSED

WITH PREJUDICE.

                                                    Entered this 2nd day of August, 2021.


                                                     s/ Bruce Howe Hendricks
                                                    _________________________________
                                                    The Honorable Bruce H. Hendricks
     9:20-cv-01886-BHH        Date Filed 08/02/21     Entry Number 34   Page 2 of 2




WE CONSENT:



/s/ Thomas Andrews
Thomas Andrews (Fed ID No. 9672)
Hancock, Daniel & Johnson, P.C.
3321 Forest Drive, Suite 5
Columbia, SC 29204
tandrews@hancockdaniel.com
Phone: (803) 748-1292
Fax: (803) 381-9286


/s/ John B. Mumford, Jr.
John B. Mumford, Jr. (pro hac vice)
Hancock, Daniel & Johnson, P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
jmumford@hancockdaniel.com
Phone: (804) 967-9604
Fax: (804) 967-9888

Counsel for Coastal Select Insurance Company



/s/ Thomas C. Taylor
Thomas C. Taylor (Fed ID No. 4038)
Law Office of Thomas C. Taylor, LLC
P.O. Box 5550
Hilton Head Island, South Carolina 29938
Phone: (843) 785-5050
Fax: (843) 785-5030
Counsel for Timothy G. Kessler and Julia E. Kessler




                                               2
